Appeal Dismissed and Memorandum Opinion filed July 12, 2016.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-16-00356-CV

                         SHARON VERNON, Appellant
                                       V.
                        MARISOL PADILLA, Appellee

                On Appeal from County Civil Court at Law No. 2
                             Harris County, Texas
                       Trial Court Cause No. 1069879

                  MEMORANDUM                   OPINION
        This is an attempted appeal from a judgment signed December 14, 2015. No
post-judgment motion was filed. Appellant’s notice of appeal was filed April 28,
2016.

        The notice of appeal must be filed within 30 days after the judgment is
signed when appellant has not filed a timely post-judgment motion. See Tex. R.
App. P. 26.1.
      Appellant’s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Texas Rule of Appellate Procedure 26.1, but
within the 15-day grace period provided by Rule 26.3 for filing a motion for
extension of time. See Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (1997)
(construing the predecessor to Rule 26). Appellant’s notice of appeal was not filed
within the 15-day period provided by Rule 26.3.

      On June 9, 2016, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).
Appellant filed no response.

      Accordingly, the appeal is ordered dismissed.



                                   PER CURIAM



Panel consists of Chief Justice Frost and Justices McCally and Brown.




                                          2